       Case 1:19-cv-11708-PGG-SLC Document 89 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PABLO SOLIS, et al.

                              Plaintiffs,

       -v-
                                                             CIVIL ACTION NO.: 19 Civ. 11708 (PGG) (SLC)

                                                               ORDER REGARDING DAMAGES INQUEST
53rd STREET PARTNERS LLC d/b/a REMI RESTAURANT,
ROBERTO DELLEDONNE, and STEFANO FRITTELLA,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       This matter has been referred to the undersigned to conduct an inquest and provide

a report and recommendation regarding Plaintiffs’ damages and attorneys’ fees. (ECF No.

81).

       In support of their request for damages, Plaintiffs’ counsel submitted declarations

that describe the steps they took to calculate damages for the 44 named Plaintiffs, including

personal interviews, phone calls, emails and questionnaires. (ECF No. 86-1 ¶¶ 12–14).

Counsel states that she calculated damages based on the information provided by Plaintiffs,

but provides no documents supporting the damages calculations. Rather, Counsel provides

only the calculations set forth on spreadsheets. (Id. Exs. E, F, H).

       In the context of a default, allegations pertaining to damages are not deemed admitted.

See Nat’l Photo Grp., LLC v. Bigstar Entm’t, Inc., No. 13 Civ. 5467 (VSB) (JLC), 2014 WL 1396543,

at *2 (S.D.N.Y. Apr. 11, 2014) (citing Finkel v. Romanowicz, 577 F.3d 79, 84 n. 6 (2d Cir. 2009)),

adopted by, 2014 WL 5051275 (S.D.N.Y. Oct. 8, 2014). Rather, “a plaintiff must submit sufficient

evidence, in the form of detailed affidavits and other documentary materials to enable the

                                                1
      Case 1:19-cv-11708-PGG-SLC Document 89 Filed 10/23/20 Page 2 of 2




district court to establish damages with reasonable certainty.” Id. (internal citations omitted)

(emphasis added); see also Fed. R. Civ. P. 55(b)(2). “[Courts] have interpreted this to mean that,

even when the defendant defaults and is not present to object, damages must be based on

admissible evidence.” Am. Jewish Comm. v. Berman, No. 15 Civ. 5983 (LAK) (JLC), 2016 WL

3365313, at *4 (S.D.N.Y. June 15, 2016) (quoting House v. Kent Worldwide Mach. Works, Inc.,

359 F. App’x 206, 207 (2d Cir. 2010)). “A plaintiff’s statement as to the amount of damages alone

does not provide the requisite reasonable certainty.” RGI Brands LLC v. Cognac Brisset-Aurige,

S.a.r.l., No. 12 Civ. 1369 (LGS) (AJP), 2013 WL 1668206, at *6 (S.D.N.Y. Apr. 18, 2013), adopted

by, 2013 WL 4505255 (S.D.N.Y. Aug. 23, 2013).

         Applying this standard to Plaintiffs’ submissions, the Court finds that those submissions

do not provide a basis on which the Court can establish damages with a reasonable certainty.

Neither the Complaint nor the spreadsheets provide the details necessary to calculate damages

in a wage-and-hour case, such as start date, end date, schedule, and hourly wage.

         Accordingly, it is hereby ORDERED that:
   1. No later than November 13, 2020, Plaintiffs shall provide detailed affidavits for each
         Plaintiff attaching supporting documentation necessary to support Counsel’s calculation
         of damages.
   2. Plaintiffs shall serve Defendants with a copy of their supplemental submissions along with
         a copy of this Order.

Dated:          New York, New York                     SO ORDERED
                October 23, 2020



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge

                                                   2
